 

 

Case 7:20-cr-02063 Document1 Filed on 11/04/20 in TXSD Page 1 of 3”

AO 91 (Rev. LI/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT - Lee ta

 

 

 

for the
Southern District of Texas | NOV ~ 4 2020
United States of America ) David J. Bradley, Cleiis ,
V. }
Reynaldo VILLARREAL (YOB: 1991) USA ) Case No. Af - CO - 23 BE “AA
Rogelio GARZA (YOB: 1993) USA 5
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of __°___ November 02, 2020 in the county of Starr. in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description —
21 USC 846 Conspiracy to Possess with Intent to Distribute and Possession with Intent to
21 USC 841 Distribute Fentanyl, approximately 9.00 kilograms, a Schedule !] controlled
. substance.

This criminal complaint is based on these facts:

(See Attachment 1)

@ Continued on the attached sheet. LL 4 Le

Complainant’ 's Signature

 

Aiapiond 4 AVSA Plficig (ook Watt , , Christopher Donahue, DEA Special Agent

Printed name and title

Sworn to before me and signed in my presence.

Date: Wore. be, ¥ 20295 fF EO-—_-<,

 

“2: s F a MA Judge's signature Zz
City and state: McAllen, Texas Peter E. Ormsby, U.S. Magistrate Judge

Printed name and title
1.

Case 7:20-cr-02063 Document1 Filed on 11/04/20 in TXSD Page 2 of 3

ATTACHMENT 1

On November 02, 2020, U.S. Border Patrol Agents (BPA) established surveillance in an
area known as the “Refugio Turnaround” near the Rio Grande River in Rio Grande City,
Texas. The “Refugio Turnaround” is known to agents as a pickup location for narcotics
entering the United States. |

At approximately 7:31 p.m., agents observed a subject walking around the “Refugio
Turnaround” area that appeared to be scouting for law enforcement in the area.

At approximately 7:58 p.m., agents observed a single cab truck, later identified as a white
Chevrolet Silverado, drive to the “Refugio Turnaround”. Shortly afterwards, a BPA
observed a subject walk from the brushy area surrounding the “Refugio Turnaround” and
deliver an unknown item, suspected to be narcotics, to the Silverado. After receiving the
suspected narcotics, the Silverado departed the area and traveled north from the border
area. Soon thereafter, BPAs attempted to follow the truck which began driving at a high
rate of speed away from agents. BPAs subsequently attempted to stop the vehicle which
failed to yield to agents.

Agents subsequently pursued the Silverado as it travelled east on U.S. Expressway 83
through Rio Grande City, Texas. After following the vehicle for several miles, agents
observed two (2) subjects abandon the Silverado and flee on foot. A BPA observed one
of the Silverado’s occupants hide behind a house and the second subject hide in nearby
brush. Agents subsequently apprehended and identified Reynaldo VILLARREAL and
Rogelio GARZA as the occupants of the Silverado. After VILLARREAL and GARZA
were apprehended, responding agents located a Red Monkey trucker style hat along the
south side of U.S. Expressway 83. The agents observed that the hat appeared to be new
and may have been worn by either VILLARREAL or GARZA. During a search of
Silverado and surrounding area agents did not locate any narcotics or contraband leading

- agents to believe that the suspected narcotics were thrown from the vehicle during the

pursuit.

Both Reynaldo VILLARREAL and Rogelio GARZA were then detained pending state
charges for felony evading. While at the Border Patrol station and during a non-
Mirandized interview, VILLARREAL agreed to show agents where VILLARREAL and
GARZA had thrown a backpack containing suspected narcotics from the Silverado,
however, VILLARREAL stated that he did not want his statements used against him.
Shortly afterwards, BPAs drove VILLARREAL from the Border Patrol station towards
the route travelled by VILLARREAL and GARZA during the chase. During the drive,
VILLARREAL identified an area, along U.S. Expressway 83, that was already being
searched by BPAs with flash lights, as the general area where he believed the suspected
Case 7:20-cr-02063 Document1 Filed on 11/04/20 in TXSD Page 3 of 3

narcotics were thrown from the Silverado. VILLARREAL told agents that he did not
know exactly where the narcotics were thrown from the vehicle because he was travelling
at a high rate of speed but that the narcotics could be in the area already being searched
by agents.

. After an extensive search of the general area identified by VILLARREAL, agents located

eight (8) bundles, containing a white powdery substance, and an empty backpack several
yards off of U.S. Expressway 83 along the same route that the Silverado had travelled
while fleeing from agents. BPAs observed that the bundles were located approximately
thirty (30) to forty (40) yards west from’ where agents located the Red Monkey hat along
the road. The suspected narcotics were later processed and weighed approximately 9.00
kilograms. Field tests were conducted on samples removed from two (2) of the bundles
and tested positive for the characteristics and properties of fentanyl.

. On November 03, 2020 agents conducted a post-arrest Mirandized interview of Rogelio

GARZA. During the interview, GARZA stated that he coordinated with an associate of
his to pick up and transport illegal aliens from the area of the Rio Grande River. GARZA
stated that Reynaldo VILLARREAL and GARZA subsequently travelled to the border to
pick up the illegal aliens and instead were given a backpack by an unknown subject.
GARZA stated that he became nervous after receiving the backpack because he believed
the backpack contained narcotics. GARZA stated that after being pursued by law
enforcement, he threw the backpack from the Silverado. GARZA stated that had he
believed he was going to be paid for participating in the smuggling attempt. GARZA
stated that he was going to give half of his money to VILLARREAL who assisted him in
the smuggling attempt.

. On November 03, 2020, agents conducted a post-arrest Mirandized interview of

Reynaldo VILLARREAL. During the interview, VILLARREAL stated that GARZA
called him on November 02, 2020, and requested his assistance in picking up a backpack
from the border area. VILLARREAL stated that he believed the backpack would contain
narcotics. VILLARREAL stated that VILLARREAL and GARZA subsequently travelled
to border where they picked up the backpack. VILLARREAL stated that he fled from
law enforcement because he did not want to get apprehended with the backpack that he
believed contained narcotics. VILLARREAL stated while being pursued by law
enforcement, GARZA threw the backpack from the VILLARREAL’s Silverado.
VILLARREAL stated that GARZA coordinated the smuggling attempt and was going to
pay VILLARREAL for participating in the smuggling attempt.
